DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on December 15, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2019/0302970 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 10-20 are pending in this case. Claims 1-9 were withdrawn. Claims 10, 11, and 18-20 were amended. Claims 10, 18, and 20 are the independent claims. Claims 10-20 are rejected.

Specification




The objections to the title and for improper use of trademarks are withdrawn in view of the amendments to the disclosure.  

Claim Rejections - 35 USC § 101
The rejection of claim 20 under 35 U.S.C. 101 for failing to recite statutory subject matter is withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0211766 A1, filed by Westerman et al., on December 21, 2007, and .

With respect to independent claim 10, Westerman discloses an electronic device comprising: 
A microphone; a display configured to operate as a touchscreen; a communication circuit configured to transmit or receive data to or from an external server; a memory; and a processor, Westerman discloses a device comprising a microphone, touchscreen display, transmitter, memory, and a processor (see Westerman, Fig. 1; see also, Westerman, paragraphs 0067 [list of incorporated by reference applications dealing with multitouch devices] and 0069-0081  [describing the architecture of the device]).
Wherein the processor is configured to: 
Receive an utterance input based on a user voice received via the microphone, Westerman discloses receiving part of a speech utterance from a user (see Westerman, paragraphs 0040-0041 [describing the concept of voice and gesture fusion with examples] and 0089 [describing the process of Fig. 7, which begins by performing voice recognition]).
Identify a first unspecified parameter corresponding to a post of the utterance input received at a first time…; Westerman discloses identifying an unspecified parameter in the voice input (see Westerman, paragraphs 0091-0092 [describing the multimodal inputs (speech/touch) to effect an edit on an existing object or create a new object] and 0093 [describing Fig. 10, in which an object is drawn via gesture and parameters of the object are modified by voice commands]).
Westerman fails to expressly disclose that the unspecified parameter is …among a plurality of parameters for generating a rule corresponding to the utterance input.
	However, Bou-Ghannam teaches a multimodal input system that uses a series of conditions and tests to determine allowable inputs and state transitions (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0013 [multimodal engine includes an inference engine, a list of activation conditions, and a memory storing rules associated with the activation conditions], 0041-0042 [different activation conditions can be loaded based on the dialog state of the application; the rule data store controls the activation of different modalities and operations], 0044 [inference engine runs the activation conditions through the rules engine to determine which parameters and appropriate responses to trigger], and 0046-0050 [describing the use of conditions to control multimodal activity as presented in Fig. 3, including, for example, combining voice commands with an unspecified parameter “fine all restaurants located here,” with touch input on a map application and associate the two commands to generate a single command based on a determination of the inference engine to disambiguate the unspecified command]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Westerman and Bou-Ghannam before him before the effective filing date of the claimed invention, to modify the device of Westerman to incorporate rules, policies, or conditions to govern permissible actions on objects by the multimodal device, as taught by Bou-Ghannam. One would have been motivated to make such a combination because this helps to manage multimodal inputs and application activity, as taught by Bou-Ghannam (see Bou-Ghannam, paragraph 0006 [“Conventional solutions to distributed multimodal interaction management have typically been application specific solutions that have been designed into an application during the application's software development cycle. Accordingly, the features available for each modality, such as speech recognition features, are typically tightly integrated within the software solution so that future enhancements and additional features can require extensive software rewrites. Because hardware and software capabilities are constantly evolving 
	Westerman, as modified by Bou-Ghannam, further teaches the device configured to:
Receive a first auxiliary input via the display or an external input device, within a specified time interval from the first time, Westerman further teaches receiving an auxiliary input via the touchscreen within a time frame of the first time (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra). Alternatively, Bou-Ghannam further teaches receiving an auxiliary input via a touch screen within a time frame of the utterance (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0046-0050, described supra).
Identify at least one first item based on the first auxiliary input, Westerman discloses disambiguating the voice command and associating it with the selected object (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra).
Determine a parameter in place of the first unspecified parameter based on the at least one first item; Westerman further teaches determining a parameter to resolve the unspecified parameter of the utterance input (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra). Alternatively, Bou-Ghannam further teaches using the conditions to control the multimodal functionality by disambiguating missing or ambiguous terms (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0041-0042, 0044, and 0046-0050, described supra). 
Identify the rule associated with execution of one or more applications based on the utterance input and the determined parameter; Bou-Ghannam further teaches using the conditions to control the multimodal functionality (see Bou-Ghannam, Fig. 3; see also, supra).
Execute the one or more applications based on the identified rule; Westerman further teaches performing the associated action on the object (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra). Additionally, Bou-Ghannam further teaches using the conditions to control the multimodal functionality (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0046-0050, described supra).

With respect to dependent claim 11, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 10, as described above.
	Westerman and Bou-Ghannam further teach the device wherein the processor is further configured to: 
Identify a second unspecified parameter corresponding to another part of the utterance input received at a second time, among the plurality of parameters, Westerman further teaches that additional modifications can be spoken after the initial input (see Westerman, paragraph 0092, described supra, claim 10).
Receive a second auxiliary input via the display or the external input device, within the specified time interval from the second time, Westerman further teaches that additional gestures or utterances can be submitted or received after the initial input (see Westerman, paragraph 0092, described supra, claim 10).
Identify at least one second item based on the second auxiliary input, Westerman further teaches that a second object can be associated with the later utterance (see Westerman, paragraph 0092, described supra, claim 10).
Determine another parameter in place of the second unspecified parameter based on the at least one second item; Westerman further teaches determining a parameter to resolve the unspecified parameter of the utterance input (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra, claim 10). Alternatively, Bou-Ghannam further teaches using the conditions to control the multimodal functionality by disambiguating missing or ambiguous terms (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0041-0042, 0044, and 0046-0050, described supra, claim 10).
Identify the rule based on the utterance input, the determined parameter, and the determined other parameter; Bou-Ghannam further teaches identifying conditions based on received utterances or inputs (see Bou-Ghannam, Fig. 3; see also, Bou-Ghannam, paragraphs 0013, 0041-0042, 0044, and 0046-0050, described supra, claim 10).

With respect to dependent claim 12, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 10, as described above.
	Westerman further teaches the device wherein the processor is further configured to: generate an input interface on a user interface (UI) displayed on the display, and wherein the input interface includes a transparent layer.
	Westerman further teaches that the input layer is a transparent overlay that receives touch inputs (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra, claim 10).

With respect to dependent claim 13, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 12, as described above.
	Westerman further teaches the device wherein the processor is further configured to: 
Receive a touch or gesture input associated with the user interface, via the input interface, supra, claim 10).
Identify the at least one first item associated with the user interface, based at least partly on the touch or gesture input; Westerman further teaches that the input layer is a transparent overlay that receives touch inputs (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra, claim 10).

With respect to dependent claim 14, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 13, as described above.
	Westerman further teaches the device wherein the processor is further configured to: identify the at least one first item based on a layout of a running application corresponding to a location of the touch or gesture input.
	Westerman further teaches identifying the object based on a layout of the executing application and the touch point of the gesture (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra, claim 10).

With respect to dependent claim 16, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 10, as described above.
	Bou-Ghannam further teaches the device wherein the processor is further configured to: transmit the identified first item to the external server.
	Bou-Ghannam further teaches a distributed modality interface (see Bou-Ghannam, Fig. 2; see also, Bou-Ghannam, paragraphs 0034-0043 [describing the distributed architecture of the multimodal system]).
dependent claim 17, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 10, as described above.
	Westerman and Bou-Ghannam further teach the device wherein the processor is further configured to: 
Store the identified first item in the memory, Westerman further teaches storing the object in memory (see Westerman, Figs. 9a-d and 10; see also, Westerman, paragraphs 0091-0093, described supra, claim 10).
When receiving the rule from the external server, combine the first item to the rule; Bou-Ghannam further teaches binding the conditions to inputs and objects (see Bou-Ghannam, paragraphs 0046-0050, described supra, claim 10).

Independent claim 18 recites an application executing method performed in the electronic device of independent claim 10. Accordingly, independent claim 18 is rejected under the same rationales used to reject independent claim 10, which are incorporated herein.

With respect to dependent claim 19, Westerman, as modified by Bou-Ghannam, teaches the method of claim 18, as described above.
	Westerman further teaches the method wherein the receiving of the first auxiliary input comprises: 
Receiving another part of the utterance input, at a second time; Westerman further teaches that additional modifications can be spoken after the initial input (see Westerman, paragraph 0092, described supra, claim 10).
Receiving a second auxiliary input via the display or the external input device, within the specified time interval from the second time; Westerman further teaches that additional supra, claim 10).

Independent claim 20 recites a non-transitory recording medium recording instructions of a method executable by a processor of an electronic device, wherein the instructions cause the processor to perform as the electronic device of independent claim 10. Accordingly, independent claim 20 is rejected under the same rationales used to reject independent claim 10, which are incorporated herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Westerman, in view of Bou-Ghannam, further in view of U.S. Patent No. 9,423,946 B2, issued to Moore et al., on August 23, 2016, and filed on August 12, 2013 (hereinafter Moore).

With respect to dependent claim 15, Westerman, as modified by Bou-Ghannam, teaches the electronic device of claim 11, as described above.
Westerman and Bou-Ghannam fail to further teach the device wherein the processor is further configured to: map the second auxiliary input to an operation different from an operation defined in a running application.
	However, Moore teaches context sensitive operations based on the same gesture input (see Moore, col 2, lines 36-56 [describing how the device treats received touch inputs based on first and second application contexts, and responds to the same touch input in different manners based on the application context]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Westerman, Bou-Ghannam, and Moore before him before the effective filing date of the claimed invention, to modify the device of Westerman, as modified by Bou-Ghannam to incorporate contextual 

Response to Arguments
Applicants’ arguments filed December 15, 2020, have been fully considered but they are not persuasive.

	Applicants argue that none of the references teach the invention of the independent claim (see Applicants’ Response, pages 11-13). The Examiner respectfully disagrees.

	Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the 
In contrast, there is no mention of the above-identified features, as recited in the amended claim 10, in Westerman, Bou-Ghannam, and Moore. Westerman, Bou-Ghannam, and Moore merely disclose that electronic devices recognizing a voice command from a user and performing actions in response to the recognized voice command.
Applicants’ Response, page 12 (emphasis added).
	Additionally, this argument is factually incorrect. The entire concept of Westerman, for example, describes how to fuse inputs of different modalities into a single command. Additionally, looking at Figs. 9a-d and 10 of Westerman, there are described a plurality of examples of combining touch and voice inputs to make compound inputs using a plurality of modalities, such as manipulating an object using multitouch (e.g., resize, rotation, repositioning) and adjusting attributes via voice commands (e.g., changing color, inserting text via voice).
	Applicants describe an example using voice and map data. 
For example, the user can provide an utterance input “let me know the information on famous restaurants around here” to the electronic device in the present application. The electronic device in the present application can receive the auxiliary input (e.g., touch input, but not limitedly interpreted) from the user after the utterance input and obtain specific information indicated by "here", so that the command of the user can be quickly executed. Accordingly, the electronic device in the present application can provide the user who using voice recognition with the effects of being able to use electronic devices more intuitively.
Applicants’ Response, page 12.
	This example in nearly identical to the example provided in Bou-Ghannam.
For example, the activation condition can associate the word "here" with the area defined by the digital pen. The result of firing the activation event is to locate restaurants within the circle. Once located, the application can place software object 256 in the shared memory area 217. The software object 256 can annotate restaurant locations on appropriate areas of a graphical map. Once the map has been constructed, the GUI modality component can be used to convey the map to the thin client 230. The resulting map can visually depict the location of all restaurants within the previously circled area of the map.
Bou-Ghannam, paragraph 0050.
	As to Moore, it is directed to teaching the overloading of commands and triggering different actions based on the determined context.
	Accordingly, the rejections are maintained as described above.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC J. BYCER/
Primary Examiner
Art Unit 2173